UNITED sTATEs I)ISTRICT CoURT F I l_ E D
FoR THE DISTRICT oF CoLUMBIA

{JEC 2 7 2012
) C|erk, U.S. District and
MICHAEL CIACCI ) Bankruptcy Courts
)
Plaintiff, )
)
v. § civil A¢rion NO. [2_- 2 O 
U.S. DEPARTMENT OF JUSTICE, et al., )
)
Defendants. )
)
MEMORANDUM OPINION

This matter is before the Court on plaintiff s application to proceed in forma pauperis and
his pro se complaint. The Court will grant the application and dismiss the complaint.

It appears that plaintiff submitted a tort claim under the Federal Tort Claims Act
("FTCA") which in relevant part provides that the "United States shall be liable [for tort claims]
in the same manner and to the same extent as a private individual under like circumstances." 28
U.S.C. § 2674(a). Plaintiff`s complaint is so confusing and disorganized that the Court cannot
discern the nature of his claims. It is not clear whether plaintiff intends to bring a civil rights
action against individual government officials, or a civil action under the FTCA against the
United States, or whether plaintiff instead intends to file a petition for a writ of mandamus.

Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a
short and plain statement of the grounds upon which the Court’s jurisdiction depends, a short and
plain statement of the claim showing that the pleader is entitled to relief, and a demand for
judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the
doctrine ofresjudicata applies. Brown v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. 1977). As
drafted, plaintiffs pleading fails to accomplish even these minimal goals. Accordingly, the
complaint will be dismissed.

An Order accompanies this Memorandum Opinion.

DATE;  

L United'§’tates District Judge
) ,7/ | c l